IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00055-CR

JAY WARREN ARNOLD,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                          From the 54th District Court
                           McLennan County, Texas
                           Trial Court No. 2013-8-C2


                                        ORDER

      Appellant’s Motion for En Banc Reconsideration and Recommencement of Tolling

Pending Resolution of Pre-Habeas Issue filed on March 7, 2018 is denied.

                                              PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed March 21, 2018